FILED
                                                                    OCTOBER 27, 2020
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

 In the Matter of the Dependency of,           )
                                               )         No. 37111-5-III
 F. M.,                                        )
                                               )
                                               )         UNPUBLISHED OPINION
                                               )

       KORSMO, A.C.J. — IM appeals from an order terminating his parental relationship

with his daughter, FM. We affirm.

                                          FACTS

       FM was born in late summer 2016, to AS and IM, an unmarried couple who did

not live together at the time of trial. AS was also the mother of an older child involved in

the dependency, CH, who was fathered by a different man.1 IM, age 27 at the time of

FM’s birth, also was the father of an older child, KM.

       All three children were found dependent after IM assaulted AS while he held FM

in his arms. Prior to the assault, the Department of Social and Health Services

(Department)2 had been investigating the home due to concerns about the mother’s ability



       1
         IM is the only parent involved in this appeal and FM is the only child; none of
the other parents appear to have sought review of the termination order.
       2
         DSHS changed its name to Department of Children, Youth and Families on July
1, 2018. We use the term Department to cover both iterations of the agency’s name.
No. 37111-5-III
In re F.M.


to care for her children because of mental health issues. Case workers observed IM’s

cannabis smoke while visiting the home. They left the children in the house despite the

health concerns the smoke posed for FM. That changed after the assault on October 18,

2016.

        The assault incident resulted in the filing of a dependency petition that same day.

After a hearing held between January 24 and 26, 2017, a dependency order was entered

March 2, 2017 governing all three children and their four parents.3 KM was remanded to

the custody of her mother, but the court found that no parent was capable of caring for

CH or FM due to the domestic violence and removed those two children from the

household. IM admitted that he was “high” during the hearing; both he and AS told the

court that he was a better parent when under the influence of cannabis. The court also

found that IM had “a history of problems controlling his temper,” and the relationship

between IM and AS was “fraught with domestic violence.”

        The order directed IM to complete drug/alcohol, psychological, and domestic

violence evaluations and follow all treatment requirements, as well as obtain negative

UA/BA/follicle testing results. The parents were required to demonstrate the ability to

meet the children’s physical and psychological needs, maintain a safe and drug/alcohol

free home environment, and maintain regular visitation with the children.


        3
        KM and her mother later were dismissed from the dependency plan and the child
returned to the mother’s custody pursuant to a court approved parenting plan.

                                              2
No. 37111-5-III
In re F.M.


       IM only partially complied with the directives. The psychological evaluation

determined that IM experienced ADHD4, mixed mood personality disorder, mixed

personality disorder, and substance abuse disorder due to his cannabis use. The latter

condition made caring for his children more difficult. The psychologist also opined that

cannabis use had no medicinal value in relation to the mental health conditions.

Medicines were prescribed to address his mental health problems, but he ignored the

medications in favor of cannabis, believing that drug helps him function best.

       The alcohol/drug evaluation required out-patient treatment for his cannabis

dependency. In turn, the treatment programs required IM to forego use of cannabis. He

declined to do so even though he attended and participated in many counselling sessions.

All of his UA tests were positive for cannabis use and showed four times the level of the

typical user. He told a counselor that he “dabs” the drug several times a day via an

electronic vaporizer, a device for using cannabis in liquid oil form. He was kicked out of

one program due to his refusal to stop using and voluntarily left the other after obtaining

a cannabis authorization in 2018. IM admitted using cannabis since age 14 and variously

told his counselor that he used cannabis to help him sleep, control his appetite, and for his

ADHD. After obtaining the authorization, he asserted that he used the drug to deal with

back pain from an injury suffered eight years earlier.



       4
           Attention deficit hyperactivity disorder.

                                                3
No. 37111-5-III
In re F.M.


       Under a criminal court order, IM started a one-year domestic violence treatment

program, but was discharged in March 2018, due to being under the influence of

controlled substances and for positive UA results. He was reenrolled in June 2018 after

obtaining a district court order permitting him to attend while using medical cannabis.

His renewed participation initially was noncompliant, but he became more involved over

time. However, violence issues continued. He was investigated in February 2018, for

assaulting AS, and was arrested in April 2018, for domestic violence involving his

roommates. He also became involved in a dispute with law enforcement at a grocery

store in July 2018.

       A counsellor recommended family therapy and a parenting assessment. IM

refused to take part in the assessment or engage in therapy. He did participate in a “Love

and Logic” lecture, but the Department did not believe the lecture satisfied his assessment

and therapy needs.

       Around six months of age, FM began showing physical and psychological

difficulties. The physical problems included decreased core and extremity strength,

resulting in, among other challenges, the need for feeding therapy in Spokane. Both IM

and AS were invited to the therapy appointments. The Department also offered to

provide IM with gas cards and pay for fixing his car so that he could attend. He declined

to attend the therapy.



                                            4
No. 37111-5-III
In re F.M.


       Ultimately, the Department moved to terminate the parent-child relationships for

both FM and CH. The matter proceeded to trial in Pend Oreille County Superior Court

between May and September 2019. IM represented himself initially, but gave way to

standby counsel later in the proceedings. IM called four friends and relatives, all

cannabis users themselves, to testify that he was a better parent when using cannabis. He

also testified during trial that FM was his “birthright,” “possession,” or “property.”

       The court granted the termination petition for each child. With respect to FM, the

court entered a finding concerning her needs that states in part:

       [FM] presents with a number of developmental issues requiring special
       parenting skills. [FM’s] physical and cognitive deficits require a strict
       regime of therapy, which has been ably pursued by her foster family over
       the last two years with good results. If [FM’s] caregiver is not attentive to
       her special needs and requirements for therapy, she will regress and be at
       risk of injury. Throughout the period of the dependency, the social worker
       has encouraged [FM’s] parents to become involved in her care and learn
       her needs and how to address them, but they have never done so. They
       have never attended any of [FM’s] medical or therapy appointments. They
       did not visit [FM] in the hospital when she broke her leg during the
       dependency. [IM], for his part, denies that [FM] has any special needs or
       that he is in need himself of learning how to care for her; this denial puts
       [FM’s] progress and safety at risk.

Clerk’s Papers (CP) at 174 (Finding of Fact I).

       The court entered extensive findings concerning IM, with several of those findings

recognizing the debilitating impact of cannabis consumption on his ability to address his

many parenting deficiencies. Noting IM’s testimony that FM constituted his “birth

right,” the court stated “this view is not child-centered, and that it stands at the heart of

                                               5
No. 37111-5-III
In re F.M.


this dependency case and the subsequent termination trial.” CP at 178 (Finding of Fact

III). The court noted that none of the parents had made substantial progress in addressing

their respective deficiencies and all of them “demonstrated a general lack of compliance

with court orders in spite of the efforts of the Department.” CP at 182 (Finding of Fact

VII).

        The court terminated the parent-child relationships. IM timely appealed to this

court. A panel considered his appeal without conducting argument.

                                         ANALYSIS

        IM raises two contentions in this appeal, arguing that his parental rights were

wrongly terminated due to his medical cannabis consumption and that he did not receive

notice that his child’s special needs were an additional basis for terminating the

relationship. We address those contentions in the order listed after first noting the

general principles governing review of this case.

        In order to terminate the parent-child relationship, the State first must establish the

six elements of RCW 13.34.180(1).5 These factors must be established by clear, cogent,

and convincing evidence. RCW 13.34.190(1)(a)(i). The trial court then must likewise


        5
         The State must present evidence establishing that (1) the child has been found to be
dependent, (2) the court has entered a dispositional order, (3) the child has been removed
from the custody of the parent for at least six months, (4) all the necessary services have
been afforded to the parent to correct the parental deficiencies, (5) there is little likelihood
of remedying the parental deficiencies, and (6) continuation of the parent-child relationship
clearly diminishes the child’s prospects of permanent placement. RCW 13.34.180(1).

                                               6
No. 37111-5-III
In re F.M.


find by that same standard that the parent is currently unfit. In re Welfare of A.B., 168

Wn.2d 908, 918, 232 P.3d 1104 (2010). “‘Clear, cogent, and convincing’ means highly

probable.” In re Welfare of M.R.H., 145 Wn. App. 10, 24, 188 P.3d 510 (2008). The

trial court’s findings are entitled to great deference on review and those findings will be

upheld when supported by substantial evidence. In re Dependency of K.S.C., 137 Wn.2d

918, 925, 976 P.2d 113 (1999).

       This court reviews the factual findings for substantial evidence and whether the

findings support the conclusions of law. In re Welfare of X.T., 174 Wn. App. 733, 737,

300 P.3d 824 (2013). “Substantial evidence exists if, when viewing the evidence in the

light most favorable to the prevailing party, a rational trier of fact could find the fact

more likely than not to be true.”6 Id. This court does not weigh the evidence nor the

credibility of any witness. Id. “Because the trial court has the opportunity to hear the

testimony and observe the witnesses, its decision is entitled to deference.” In re Welfare

of S.J., 162 Wn. App. 873, 881, 256 P.3d 470 (2011).

       Medical Cannabis

       IM argues that his parental rights to FM were terminated solely because of his

legal, medical use of cannabis and that the trial court did not enter appropriate findings



       6
        This standard also has been defined to mean that the evidence “is sufficient to
persuade a rational, fair-minded person that the finding is true.” Cantu v. Dep’t of Labor
& Indus., 168 Wn. App. 14, 21, 277 P.3d 685 (2012).

                                               7
No. 37111-5-III
In re F.M.


related to that topic. The factual record does not support his argument. Although

cannabis use significantly impacted his life and his ability to address the requirements of

the dependency, it was not the basis for terminating the parent-child relationship.

       At issue are the statutes relating to the use of intoxicating substances as they

concern the ability to parent. The dependency statute addresses the topic in the context of

the parent’s ability to timely remedy his deficiencies. The statute permits the trial court

to consider whether:

       Use of intoxicating or controlled substances so as to render the parent
       incapable of providing proper care for the child for extended periods of
       time or for periods of time that present a risk of imminent harm to the child,
       and documented unwillingness of the parent to receive and complete
       treatment or documented multiple failed treatment attempts.

RCW 13.34.180(1)(e)(i).7

       The medical cannabis statutes provide that a qualifying patient

       may not have his or her parental rights or residential time with a child
       restricted solely due to his or her medical use of cannabis in compliance
       with the terms of this chapter absent written findings supported by evidence
       that such use has resulted in a long-term impairment that interferes with the
       performance of parenting functions.

RCW 69.51A.120 (underscore added).8



       7
         This statute, enacted in 1993, appears to have codified common law tradition of
treating drug addicted parents as unfit. See LAWS OF 1993, ch. 412, § 2; In re Welfare of
Fisher, 31 Wn. App. 550, 643 P.2d 887 (1982) (child born showing signs of drug
withdrawal).
       8
         Adopted by LAWS OF 2011, ch. 181, § 409.

                                              8
No. 37111-5-III
In re F.M.


       This last statute is the heart of appellant’s argument. He contends that his right to

use medical cannabis trumps the programs ordered by the court to remedy his parenting

deficiencies and treats the court’s acknowledgement of the centrality of cannabis in his

life as if it were the basis for taking his parental rights away—and doing so without

appropriate findings. His argument overstates the trial court’s ruling.

       As the respondent notes, the RCW 69.51A.120 findings requirement only applies

when medical cannabis use is the sole basis for terminating parental rights. That is not

the situation here. The trial court initially identified drug and alcohol use, psychological

conditions, and domestic violence as the three primary deficiencies preventing IM from

successfully parenting his children. Indeed, medical cannabis could not have been

identified as a problem when the dependency order was signed in 2017 since IM did not

even obtain the authorization until 2018, more than a year into the dependency.9

       Even if IM’s decision to use medical cannabis constituted a legitimate basis to

disregard the court’s order to engage in drug treatment—a question we do not decide—it

would not authorize IM to disregard his psychological and domestic violence treatment

regimes. Cannabis use was contrary to the dictates of the domestic violence treatment



       9
         In addition to using the post hoc authorization as an excuse to ignore treatment
directives, FM’s trial tactic was to make his use the center of his case. On appeal, he
attempts to treat his drug usage as if it were an affirmative defense that the State needed
to disprove. Although cannabis use was a central part of the defense case, it was not a
part of the State’s case, let alone the sole basis for terminating parental rights.

                                              9
No. 37111-5-III
In re F.M.


program. It also was recognized as a significant impediment to treatment of IM’s

psychological conditions, but cannabis use did not preclude mental health treatment.

Instead, IM declined to use the medication prescribed for his psychological problems in

favor of his preferred treatment.

       RCW 69.51A.120 is not at issue in this case. The court did not terminate IM’s

parental rights because of his use of medical cannabis, let alone solely because of it. His

argument is without merit.10

       Due Process

       IM also argues that he was not given notice, in violation of his due process rights,

that his inability to care for FM’s special needs was a parenting deficiency in need of

correction. Again, we believe he reads too much into Finding of Fact I. He could not

adequately care for the child prior to her special needs being identified. His inability to

meet her basic needs, not her then-unidentified special needs, was the basis for the

dependency action. The court never found that the inability to meet her special needs

was a parenting deficiency that he had failed to correct.

       A parent has a due process right in dependency and termination proceedings. We

once summarized some of the basic features of due process in this context:


       10
         IM properly assigns error to the trial court’s findings concerning the RCW
13.34.180(1) factors, but challenges their sufficiency only in light of the perceived need
to include findings under RCW 69.51A.120. Since we conclude his principle argument is
without merit, we do not further consider his assignments of error to the findings.

                                             10
No. 37111-5-III
In re F.M.


       Due process is a flexible concept that may vary with the interests that are at
       stake, but at its heart are the concepts of notice and the ability to be heard.
       Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 313-314, 70
       S. Ct. 652, 94 L. Ed. 865 (1950). Due process is violated if a parent is held
       accountable for a parenting deficiency about which she was never notified.
       In re Dependency of A.M.M., 182 Wn. App. 776, 790, 332 P.3d 500 (2014).

In re Parental Rights to F.M.O., 194 Wn. App. 226, 230, 374 P.3d 273 (2016). In the

event that the trial court relies on a deficiency of which the parent was not given notice,

the remedy is to strike the deficiency finding. Id. at 233. If the record reflects sufficient

other bases to support the termination ruling, the case will be remanded for the trial court

to determine whether termination is still justified without considering the stricken

deficiency. Id.; In re Dependency of A.M.M., 182 Wn. App. 776, 792-793, 332 P.3d 500

(2014).

       IM contends he is in the same position—he was unaware his inability to meet

FM’s special needs was considered a parenting deficiency. This argument reads Finding

of Fact I out of context. The finding is centered around FM and explains her

circumstances, primarily her special developmental challenges and the need to address

them. The ensuing findings address her mother AS, her father IM, and the father of CH,

as well as the dependency finding. CP at 174-181 (Findings of Fact II-V). The

remaining findings then address the required factors of RCW 13.34.180(1) with respect to

each parent.




                                              11
No. 37111-5-III
In re F.M.


       Finding of Fact VI addresses the services each parent needed to engage in. For

IM, the list included only those services previously identified: chemical dependency,

domestic violence, psychological evaluation and mental health counseling, and a

parenting assessment. The finding also noted the efforts made to get IM to participate.

Finding of Fact VII addressed the timeliness of remediation efforts in order to return the

children to their parents. The court noted that all parents had “demonstrated a general

lack of compliance with court orders.”

       Finding VIII states that the parents had notice of their deficiencies and the

consequences of failure to remedy them. Finding IX determined that the parents

currently were unfit to parent the children. With respect to IM, the court expressly found

that he was capable of learning and addressing his deficiencies, but he chose not to do so.

Instead, he favored cannabis consumption over the needs of his child.

       Viewed as a whole, the findings reveal that the parents’ inattention to FM’s special

needs was not a parenting deficiency. It is not included among the listed deficiencies of

the parents, nor is there any indication that the parents were directed to acquire those

skills. Similarly, no finding states that the parents lacked the skills necessary to meet the

child’s special needs. Instead, Finding I details the child’s needs and notes her parents’

lack of engagement in her care. They declined to visit her in the hospital and they

declined to join her therapy sessions. IM simply denied that the child needed special

services and asserted that he was capable of caring for her.

                                             12
No. 37111-5-III
In re F.M.


       Finding I is about FM and her situation. It is not a determination that her parents

were deficient because they lacked the special skills necessary to care for FM. Instead,

the finding reflects that they parents made no effort to learn about the child’s needs or

assist in providing care for the child.

       The trial court did not find IM deficient due to any lack of necessary skills to care

for his daughter.

       The judgment is affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                              _________________________________
                                                      Korsmo, A.C.J.




                                             13
                                         No. 37111-5

       SIDDOWAY, J. (concurring in result) — I agree that the order terminating IM’s

parental relationship with his daughter FM should be affirmed, although not for the same

reason given by the author of the lead opinion.

       RCW 69.51A.120 provides some guidance on what the legislature meant by a

restriction of parental rights or residential time “solely due” to a parent’s legally-

compliant medical use of cannabis. That is because the statute tells us when a restriction

“solely due” to such use is permitted. It is permitted if a trial court enters “written

findings supported by evidence that such use has resulted in a long-term impairment that

interferes with the performance of parenting functions as defined under RCW

26.09.004.”1 A restriction based on such a long-term impairment is therefore a restriction

“solely due” to a parent’s legally compliant medical use of cannabis. This is not a strict

or narrow meaning of “solely due.”

       I read the trial court’s findings, conclusions and order terminating IM’s parental

rights as based on such a long-term impairment, and therefore as “solely due” to his

medically-compliant use of cannabis within the meaning of the statute. The court’s

written findings speak at length about IM’s “heavy cannabis use” and “severe cannabis

use disorder” and how it “significantly affected his ability to engage and progress in

services” and “was a major impediment to participating in and benefiting from court-


       1
         RCW 26.09.004 defines “‘parenting functions’” as “those aspects of the parent-
child relationship in which the parent makes decisions and performs functions necessary
for the care and growth of the child,” followed by a nonexclusive list of examples.
No. 37111-5-III
In re Dependency of F.R.M.


ordered remedial services.” Clerk’s Papers (CP) at 155, 161. The trial court found that

“[e]ssentially, [IM] has chosen his right to use cannabis over his daughter’s need for him

to comply with and benefit from abstinence-based court-ordered services, and this choice

demonstrates his unfitness to care for her.” CP at 161-62. In the trial court’s oral

findings, which it incorporated in its written findings, it spoke of the testimony of

psychologist Scott Mabee, who the court observed “very importantly, in my judgment”

testified that IM’s substantial cannabis use complicated IM’s deficient emotional

psychological features. Report of Proceedings (RP) at 561. The court recapped

testimony of Elizabeth Reif, who described IM’s participation in a domestic violence

program, that IM’s marijuana use is “a hindrance for changing patterns and behaviors.”

RP at 569. Speaking of the testimony of Judy Warren, the social worker assigned to

FM’s case by the Department of Children, Youth and Families, the trial court recalled her

testifying that IM’s combination of deficits made one another worse; it paraphrased her

as testifying that “so long as there’s . . . a continuing higher amount of marijuana, nothing

is gonna work.” RP at 576. The trial court’s findings are supported by the evidence.

       The termination decision is supported by the type of findings that authorize trial

courts to restrict parental rights under RCW 69.51A.120. A trial court is not required to

parrot the language of the statute (particularly when the statute was never mentioned in

the trial court, which was the case here). It is enough that in substance a trial court finds,

supported by evidence, that a parent’s cannabis use has resulted in a long-term

                                              2
No. 37111-5-III
In re Dependency of F.R.M.


impairment that interferes with his or her performance of parenting functions as defined

under RCW 26.09.004. In substance, that is what the trial court found. For that reason, I

agree that the trial court’s order should be affirmed.




                                                  Siddoway, J.




                                              3
                                       No. 37111-5-III

       FEARING, J. (dissent) — In this opinion, all names, except those of state

employees, professionals, and service providers are fictitious to protect the privacy of

children.

       RCW 69.51A.120 declares:

              A qualifying patient or designated provider may not have his or her
       parental rights or residential time with a child restricted solely due to his or
       her medical use of cannabis in compliance with the terms of this chapter
       absent written findings supported by evidence that such use has resulted in
       a long-term impairment that interferes with the performance of parenting
       functions as defined under RCW 26.09.004.

(Emphasis added.) Based on RCW 69.51A.120, I dissent from the majority’s affirmation

of the trial court’s termination of the parental rights of Irvin Michaels to his daughter,

Farah. Although the State contends that the trial court did not base termination solely on

marijuana use, the position taken by the State during the trial, the oral ruling by the trial

court, and the findings of fact of the trial court show that all factors leading to the

termination originated and ended with Michaels’ marijuana use. In turn, the trial court

failed to enter the written findings demanded by RCW 69.51A.120.

       Irvin Michaels, age thirty during the termination trial, has two daughters: Karen

and Farah, respectively ages ten and two at the time of the trial. Michaels raised Karen
No. 37111-5-III
In re Dependency of F.R.M. (dissent)


for seven years by himself. Anna Smathers, also party to the termination proceedings, is

the mother of Farah. Smathers is not the mother of Karen. This appeal concerns only

Farah.

         Father Irvin Michaels has an attention deficit hyperactivity disorder (ADHD) and

an attended learning disability. He reads at the fourth grade level.

         As part of the dependency process, Dr. Sandra Dexter, at the request of the State,

conducted a psychiatric medication assessment. Dr. Dexter confirmed the diagnosis of

ADHD and first prescribed Adderall and later Methylphenidate, an amphetamine, for the

ADHD. Michaels had a reaction to the Adderall. Michaels ceased taking

Methylphenidate because the amphetamine caused his head to race.

         In January 2018, Irvin Michaels obtained a medical authorization for use of

marijuana, although he began use of marijuana at age 14. The medical authorization does

not limit Michaels’ daily input of cannabis. Michaels testified he uses about 0.2 grams

per day of marijuana. He ingests the cannabis through dabs, oil pressed from the

marijuana leaves. Dabs eliminate the need for smoking and allow quicker pain relief.

Irvin Michaels and other witnesses often referred to the paper allowing use of medicinal

marijuana as a prescription. The trial court correctly noted that the paper is titled an

authorization, not a prescription, although the law does not deem an authorization any

less valid for our purposes than a prescription. RCW 69.51A.010; RCW 69.51A.120.



                                              2
No. 37111-5-III
In re Dependency of F.R.M. (dissent)


       Irvin Michaels testified that he uses marijuana for intractable pain caused by a

bulging disc. The State throughout the proceedings attacked the credibility of Irvin

Michaels’ marijuana use by noting that some of the evidence suggested that Michaels

used the cannabis for his ADHD. Nevertheless, the authorization references the

intractable pain. Although the State insisted on Michaels’ cessation of marijuana use and

challenged the necessity of marijuana, the State presented no medical evidence denying

the validity of Irvin Michaels’ need for cannabis or of the legitimacy of the medical

authorization.

       Irvin Michaels denies that he abuses marijuana. He uses the medication only as

needed. He denies that the cannabis negatively impacts his ability to care for children. If

anything, according to Michaels, the marijuana assists because it reduces the pain and

permits him to focus.

       The trial court entered a dependency order in October 2016. The order directed

Irvin Michaels to undergo a chemical dependency assessment, a psychological

evaluation, and a domestic violence assessment. Department of Children, Youth and

Families (DCYF) social worker Judy Warren made referrals for the services ordered.

       In February 2017, pursuant to the dependency order, clinical psychologist Scott

Mabee performed an evaluation of Irvin Michaels at the request of the State. Mabee

confirmed that Michaels has a low intelligence quotient. Michaels’ ability to understand

his world by observation exceeds his ability to understand his surroundings by reading.

                                             3
No. 37111-5-III
In re Dependency of F.R.M. (dissent)


According to Dr. Mabee, Michaels tends to act before contemplating his actions. Mabee

noted that Michaels also encounters anxiety, suspiciousness, and depression.

       Scott Mabee concluded that Irvin Michaels has a substance abuse disorder. He

believes that cannabis impedes his ability to attend to a child. Dr. Mabee recommended

individual counseling to assist Michaels in being assertive, not reactive. Mabee also

recommended family therapy.

       Scott Mabee wished for Irvin Michaels to abstain from marijuana. He testified

that cannabis remedies chronic pain, not anxiety or depression. Mabee did not mention

whether he knew that Michaels suffers from chronic pain.

       Because of Irvin Michaels’ limited intelligence, Scott Mabee questioned Michaels’

ability to help teach a child and assist in homework. During the first days of the

termination trial, Irvin Michaels represented himself. When cross-examining Dr. Mabee,

Michaels presented the worthy theme that learning disabled parents should be given the

opportunity and possess the right to raise children even if the children repeat the parents’

disability. Justice Oliver Wendell Holmes erred when penning his infamous aphorism -

three generations of imbeciles are enough - in Buck v. Bell, 274 U.S. 200, 207, 47 S. Ct.

584, 71 L. Ed 1000 (1927).

       The dependency order required a parenting assessment and parenting classes based

on the assessment. Irvin Michaels refused to undergo the assessment or attend classes

approved by the State. He instead participated in and completed a Love and Logic

                                             4
No. 37111-5-III
In re Dependency of F.R.M. (dissent)


course, after which he procured a parenting certificate. The course helps to teach parents

the needs of children at different ages. Michaels insists that his completion of this course

fulfilled, if not exceeded, the dependency order demand. The State disagreed.

       Pursuant to the dependency order, Irvin Michaels, in the summer of 2017,

completed a chemical dependency evaluation at Pend Oreille County Counseling (Pend

Oreille). According to Sabrina Newton, counselor at Pend Oreille, Michaels engaged in

chemical dependency counseling with her beginning in August 2017 and ending in 2018.

He attended fifteen group counseling sessions and missed six group counseling sessions.

He participated in thirteen individual counseling sessions and missed six individual

counseling sessions. His missing of some sessions did not pose an obstacle to his

completion of counseling. Urinalyses taken by Pend Oreille consistently noted the

presence of THC.

       According to Sabrina Newton, Pend Oreille only offers an abstinence based

chemical dependency treatment program. The entity does not tolerate any substance use,

including use of medical marijuana. Although Irvin Michaels could have continued to

attend counseling sessions, Pend Oreille would not graduate Michaels from the program

as long as he continued cannabis use.

       On January 25, 2018, Irvin Michaels brought a medical marijuana prescription to

Sabrina Newton. Newton informed Michaels that he could continue to attend sessions,

but that Newton would not certify that he completed the program if he continued to use

                                             5
No. 37111-5-III
In re Dependency of F.R.M. (dissent)


marijuana. Newton gave Michaels the option to end treatment. Because of the refusal to

graduate him from treatment, Michaels ceased attending sessions.

      According to Sabrina Newton, Irvin Michaels was never noticeably high during

chemical dependency counseling sessions. Michaels was pleasant and participated in

group sessions.

      Pursuant to Scott Mabee’s recommendation, Pamela Kellogg, also of Pend Oreille,

provided individual mental health counseling for Irvin Michaels beginning in August

2017. He attended all sessions as his transportation allowed until July 2018. Kellogg

frequently had to cancel appointments for emergencies resulting from her serving as a

crisis responder. In her testimony, Kellogg noted the nice personality of Michaels and his

love for his children. Michaels was willing to learn. Kellogg never deemed Michaels

“high” on marijuana during the sessions. Nor did he ever smell of marijuana. She did

not believe that Michaels overused marijuana.

      An assault by Irvin Michaels on Anna Smathers, in October 2016, prompted the

State to file the dependency petition for the care of Farah. The dependency order directed

Michaels to undergo domestic violence treatment. He enrolled in a program called Social

Treatment Opportunity Programs (STOP), which requires one year to complete. The

treatment entailed group sessions, review of workbooks, and letter writing.

      Irvin Michaels began STOP sessions in August 2017. He first advanced little in

treatment because of his refusal to complete homework and his denial of any

                                            6
No. 37111-5-III
In re Dependency of F.R.M. (dissent)


wrongdoing. On March 26, 2018, STOP discharged Michaels from treatment because of

a urinalysis that resulted in positive findings for marijuana and Tramadol. The treatment

program does not tolerate any drugs. On March 17, Michaels slurred his words and

uttered nonsensical comments.

       Irvin Michaels returned to the STOP program in June 2018, when he started

domestic violence treatment anew. In the meantime, Michaels had obtained a court order

from the Pend Oreille County District Court recognizing the validity of the medical

marijuana authorization. With the authorization, STOP permitted marijuana use despite

its no tolerance policy.

       Elizabeth Rief served as director of Irvin Michaels’ STOP treatment on his return

to the program. According to Rief, Michaels had not been under the influence of

marijuana since his return. He had not smelled of marijuana or had red eyes. At first,

Michaels’ attendance was spotty, but, beginning in November 2018, Michaels regularly

attended the sessions.

       As part of the STOP domestic violence treatment program, the participant must

prepare an “empathy letter,” written from the viewpoint of a victim of domestic violence.

The members of the treatment group review the letter and decide whether the letter

passes. In February 2018, when the group commented on Michaels’ letter, Michaels

grew argumentative, and he left the session. Nevertheless, during the next session, he

apologized for his earlier response. According to Elizabeth Rief, in the intervening days,

                                            7
No. 37111-5-III
In re Dependency of F.R.M. (dissent)


a light had figuratively turned on in Michaels’ brain, Michaels took responsibility for his

violence, and he thereafter grew in his behavior and understanding. According to Rief,

Michaels sometimes needed time to process feedback because of his learning disability.

Nevertheless, in the long run, his low intelligence had not prevented Michaels from

successfully participating in STOP.

       At the time of trial, Elizabeth Rief expected Irvin Michaels to finish his STOP

treatment within a month. A participant in STOP must prepare a “responsibility letter,”

written from the viewpoint of the domestic violence perpetrator to his or her victim. At

trial, Michaels was currently working on his responsibility letter.

       According to Irvin Michaels, STOP gave him the tools he needed to preempt anger

and violent reactions. At the time of trial, he only needed one more week to finish his

domestic violence treatment.

       Barbara Mary Norby Hethail, on behalf of the State, supervised visits between

Irvin Michaels and Farah. Michaels visited Farah twice a week for two hours at a time.

Michaels regularly attends his visits. The visits occur at the DCYF office or in a park

during clement weather. Because Michaels has always acted appropriately, Hethail has

never ended a visit early. Michaels never endangered the safety of Farah. According to

the State, Farah has special eating needs, but Hethail was never notified of any such

needs. According to Hethail, Michaels brings appropriate food, books, and toys for the



                                             8
No. 37111-5-III
In re Dependency of F.R.M. (dissent)


visits. Michaels plays and reads to Farah. When at the park, Michaels plays ball with

Farah and attends to her on the slide and the swing.

       Barbara Hethail has never deemed Irvin Michaels under the influence of a

substance during a visit with Farah. She never smelled marijuana on Michaels, nor did

he have red eyes.

       According to Irvin Michaels, he and Farah maintain a close bond and enjoy

happiness when together. After Barbara Hethail testified to a close bond between

Michaels and Farah, the trial court struck the testimony based on an objection by the

State that Hethail, despite being a visitation supervisor, lacked qualifications to render the

opinion.

       According to social worker Judy Warren, the State will not allow Farah to return

to her father until he is sober. During her trial testimony, Warren insisted that Irvin

Michaels cannot parent because of his use of marijuana. Despite the medical

authorization, Warren believed that Michaels uses marijuana simply because he likes the

substance, not because of medical needs. Warren concluded that Michaels refused to

engage in chemical dependency treatment because he refused to cease cannabis use and

thereby ignored the testimony of the treatment provider that Michaels opted to quit

because the provider would not allow Michaels to graduate despite the medical

authorization.



                                              9
No. 37111-5-III
In re Dependency of F.R.M. (dissent)


       DCYF social worker Peter Waterman insisted that Irvin Michaels cease all use of

marijuana. Waterman allowed Michaels no deference for marijuana use despite his

medical authorization, because one can obtain prescriptions for harmful substances.

During closing argument, the State’s counsel insisted that Irvin Michaels must abstain

from all marijuana use if he wishes to parent a child.

       At trial and in this appeal, the State emphasizes that Irvin Michaels’ constitutional

views interfere in his recognition of the State’s and the court’s authority to intervene in

his raising of children. Michaels testified that Farah is his birthright and he does not

recognize the court as holding authority to require him to perform services to prevent

termination of his parental rights. No law promotes terminating parental rights because

of such a constitutional viewpoint. Many parents share this reading of the constitution.

       During the trial court’s oral ruling, the court commented:

              The parents are currently unfit to parent the child—children. And,
       again, that unfitness stems from the fact that services understandably
       offered at the outset have not been engaged in successfully, there has been
       no successful completion of any service, and notably, the
       emotional/psychological/cognitive deficits that were identified early on,
       which require consistent cognitive behavioral therapy, consistent
       engagement, consistent engagement without psychoactive substances being
       present, have not—it’s not happened. The parents have chosen not to do
       that. Ms. [Smathers], by choosing not to participate, Mr. [Michaels] by
       choosing to not stop marijuana. What it does have some good effects on
       him, but it’s not positive for parenting.

Report of Proceedings (RP) at 585 (emphasis added). The court added:



                                             10
No. 37111-5-III
In re Dependency of F.R.M. (dissent)


            And, as much as it pains me to say it, Mr. [Michaels] chose a desire
      and perhaps in his mind a need to smoke marijuana over the needs of his
      daughter for a present and nurturing parent.

RP at 586.

      In its findings of fact, the trial court wrote, in part:

              Mr. [Michaels’] cannabis use also significantly affected his ability to
      engage and progress in services: all of Mr. [Michaels’] services were
      abstinence-based and, due to his continuing use throughout the dependency,
      Mr. [Michaels] was unable to complete these court-ordered services. One
      such example is chemical dependency treatment. Mr. [Michaels]
      participated in a chemical dependency assessment and was diagnosed as
      exhibiting a severe cannabis use disorder, requiring outpatient treatment.
      His treatment counselor told him at the outset of treatment in September
      2017 that he needed to abstain from use of cannabis in order to complete
      treatment successfully, but Mr. [Michaels] did not stop using. In February
      2018, Mr. [Michaels] self-terminated treatment because of his ongoing
      cannabis use.
              ....
              In June 2018 he re-enrolled in the program, this time in possession
      of an order or other document from the District Court which, inexplicably
      to this court, authorized Mr. [Michaels] to be able to participate in the
      program even while he was using cannabis. This court notes,
      parenthetically, that this direction regarding Mr. [Michaels’] use was issued
      by the District Court and not the Superior Court. Both the social worker
      and the Superior Court judge made it clear to Mr. [Michaels] that he was
      expected to follow the Superior Court’s order and abstain from the use of
      cannabis, which direction Mr. [Michaels] has refused to follow throughout
      the dependency. At the time of trial, Mr. [Michaels], while still enrolled in
      domestic violence treatment, had not progressed sufficiently to be
      successfully discharged from the program.

Clerk’s Papers (CP) at 177-78. Finally, the court declared:

             He [Irvin Michaels] also chose to continue his heavy cannabis use
      even though he knew that his use was a major impediment to participating
      in and benefiting from court-ordered remedial services. Essentially, Mr.

                                              11
No. 37111-5-III
In re Dependency of F.R.M. (dissent)


       [Michaels] has chosen his right to use cannabis over his daughter’s need for
       him to comply with and benefit from abstinence-based court-ordered
       services, and this choice demonstrates his unfitness to care for her.

CP at 183-84.

       I recognize that sufficient evidence might have justified granting the State’s

petition for termination of parental rights without reliance at all or in part on marijuana

use. For example, Irvin Michaels refused to undergo a parenting assessment and instead

insisted this his completion of a Love and Logic course sufficed for parental training. He

failed to participate in family therapy. Michaels denied that Farah possessed special

needs. But the trial court focused extensively on the marijuana use and never found that

other factors alone warranted termination of parental rights or analyzed why other factors

would alone justify termination. Instead the trial court commented that Irvin Michaels

chose not to participate in services because he chose marijuana instead. In its written

findings, the court found that all services were abstinence based such that Michaels could

not complete services. Indeed undisputed evidence established that service providers

refused completion of services because of marijuana use.

       Assuming the State claims that Michaels ingested excessive amounts of THC, the

State never told Michaels what level of THC was acceptable. The State never worked

with Michaels to lower the amount of marijuana consumed. Instead, throughout the

dependency proceeding, the State insisted on complete cessation of marijuana use

contrary to Irvin Michaels’ rights under RCW 69.51A.120. In turn, the trial court

                                             12
No. 37111-5-III
In re Dependency of F.R.M. (dissent)


criticized the district court judge for recognizing the validity of the medical authorization

for the use of marijuana.

       None of the service providers testified that use of marijuana interfered in Irvin

Michaels’ ability to complete the services, other than the provider’s policy refusing to

graduate the participant unless he ceases all use. After March 2018, Irvin Michaels never

appeared stoned when attending counseling or other services. During the entire

dependency, Michaels was never under the influence when visiting Farah.

       Irvin Michaels’ assault on Anna Smathers precipitated the State’s filing of the

dependency petition, and the dependency court ordered Michaels to engage in domestic

violence treatment. The trial court found that Michaels never completed domestic

violence treatment, but the finding fails to recognize the undisputed evidence, including

the testimony of the domestic violence counselor, that Michaels would complete the

treatment within one month of the trial. The extent of the State’s notification to Michaels

of special needs of Farah is hazy, and the majority opinion denies that special needs were

a factor in the trial court’s decision.

       Copious facts and numerous factors, some major, some minor, and some even

miniscule, influence all judges’ decisions, including a decision to terminate a father’s

constitutional right to the care, custody, and companionship of his daughter. If a

reviewing court literally or meticulously read RCW 69.51A.120’s phrase “solely due to

his or her medical use of cannabis in compliance with the terms of this chapter,” the

                                             13
No. 37111-5-III
In re Dependency of F.R.M. (dissent)


statute might never apply because the State could always point to some isolated fact or a

minor factor impacting the trial court’s decision. When marijuana use consumes the

State’s presentation to the court and when cannabis use impacts all factors noted by the

court for its decision, medical use of cannabis should be deemed the “sole” reason for the

termination.

       The lead author writes, in a footnote, that Irvin Michaels staged marijuana use as

an affirmative defense that he argues the State needed to disprove. In so writing, the lead

author compliments Michaels with an intelligence that the record shows he lacks. The

author also ignores the unending criticism of the State of Michaels for his cannabis habit

and the introduction of extensive evidence presented by the State to convince the trial

court to terminate parental rights because Michaels chose marijuana over his daughter.

       I RESPECTFULLY DISSENT:



                                                 _________________________________
                                                 Fearing, J.




                                            14